COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00393-CV


NASSER REZAEE                                                     APPELLANT

                                          V.

DAVID LITTMAN, A.T.L., INC.,                                      APPELLEES
JULIE LOWRY, RENEE STACK,
AND THOMAS STACK


                                      ------------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered appellant’s “Motion To Dismiss Appeal.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM


      1
       See Tex. R. App. P. 47.4.
PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: December 15, 2011




                               2